 Case 2:18-bk-20151-ER      Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05         Desc
                              Main Document    Page 1 of 11


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000 / Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                          UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                              Lead Case No. 18-20151-ER
                                                         Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                 CASE NO.: 2:18-bk-20162-ER
                                                         CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                       CASE NO.: 2:18-bk-20164-ER
12
                                                         CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.    CASE NO.: 2:18-bk-20167-ER
                                                         CASE NO.: 2:18-bk-20168-ER
14                                                       CASE NO.: 2:18-bk-20169-ER
     Affects:                                            CASE NO.: 2:18-bk-20171-ER
15                                                       CASE NO.: 2:18-bk-20172-ER
      All Debtors                                       CASE NO.: 2:18-bk-20173-ER
16    Verity Health System of California, Inc.          CASE NO.: 2:18-bk-20175-ER
      Saint Louise Regional Hospital                    CASE NO.: 2:18-bk-20176-ER
17    St. Francis Medical Center                        CASE NO.: 2:18-bk-20178-ER
                                                         CASE NO.: 2:18-bk-20179-ER
      St. Vincent Medical Center                        CASE NO.: 2:18-bk-20180-ER
18    Seton Medical Center                              CASE NO.: 2:18-bk-20181-ER
19    O’Connor Hospital Foundation
      Saint Louise Regional Hospital                    Chapter 11 Cases
20   Foundation
      St. Francis Medical Center of                     Hon. Ernest M. Robles
21   Lynwood Foundation
                                                         NOTICE OF HEARING REGARDING
      St. Vincent Foundation                            FIRST INTERIM APPLICATONS OF
22
      St. Vincent Dialysis Center, Inc.                 MILBANK LLP AND FTI
23    Seton Medical Center Foundation                   CONSULTING, INC. FOR APPROVAL
      Verity Business Services                          AND ALLOWANCE OF
24    Verity Medical Foundation                         COMPENSATION FOR SERVICES
      Verity Holdings, LLC                              RENDERED AND REIMBURSEMENT
25                                                       OF EXPENSES INCURRED
      De Paul Ventures, LLC
      De Paul Ventures - San Jose                       Hearing:
26
     Dialysis, LLC                                       Date:      April 3, 2019
27                                                       Time:      10:00 a.m.
        Debtors and Debtors In Possession.               Courtroom: 1568
28                                                                  255 E. Temple Street
                                                                    Los Angeles, CA 90012
 Case 2:18-bk-20151-ER          Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05              Desc
                                  Main Document    Page 2 of 11


 1          TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY

 2   JUDGE, THE UNITED STATES TRUSTEE, AND ALL PARTIES ENTITLED TO NOTICE:

 3          PLEASE TAKE NOTICE that on April 3, 2019, at 10:00 a.m., or as soon thereafter as the

 4   matters may be heard, a hearing will be conducted before the Honorable Ernest M. Robles, United

 5   States Bankruptcy Judge, in Courtroom 1568 of the United States Bankruptcy Court located in the

 6   Edward R. Roybal Federal Building and Courthouse, 255 E. Temple St. Los Angeles, California

 7   90012, to consider the following interim applications (collectively the “Applications”) for approval

 8   and allowance of compensation for services rendered and reimbursement of expenses incurred for

 9   the professionals employed by the Official Committee of Unsecured Creditors (the “Committee”) of

10   Verity Health System of California, Inc. and each of its affiliated Debtors and Debtors in Possession

11   (collectively, the “Debtors”) in the above-captioned jointly administered chapter 11 cases (the

12   “Cases”):

13

14                                                                                         Expenses
                 Professional                Period Covered         Fees Requested         Requested
15

16   Counsel for the Committee:
     Gregory A. Bray
17   MILBANK LLP                           September 14, 2018 –       $2,247,099.99            $36,811.82
     2029 Century Park East                December 31, 2018
18   33rd Floor
     Los Angeles, CA 90067
19   Telephone: (424) 386-4000
     Facsimile: (213) 629-5063
20   gbray@milbank.com
21
     Financial Advisor to the
22   Committee:
     Clifford A. Zucker                    September 14, 2018 –       $1,084,689.75            $14,553.04
23   FTI CONSULTING, INC.                  December 31, 2018
     Three Times Square
24   9th Floor
     New York, NY, 10036
25   Telephone: (212) 247-1010
     Facsimile: (212) 841-9350
26   cliff.zucker@fticonsulting.com
27

28


                                                       2
 Case 2:18-bk-20151-ER        Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05               Desc
                                Main Document    Page 3 of 11


 1          Copies of the Applications and documents filed in support thereof may be obtained by

 2   accessing PACER through the United States Bankruptcy Court website for the Central District of

 3   California at www.cacb.uscourts.gov, or by contacting the Committee’s counsel, Milbank LLP,

 4   Attn: Gregory A. Bray, by telephone at (424) 386-4000 or email at gbray@milbank.com.

 5          PLEASE TAKE FURTHER NOTICE that in accordance with Local Bankruptcy Rule

 6   9013-1(f), any response or opposition to the Applications must be in writing in the form required by

 7   Local Bankruptcy Rule 9013-1(f) and must be filed with the Clerk of the above-captioned Court and

 8   served upon (1) the affected applicant, (2) counsel for the Committee: Milbank LLP, Attn: Gregory

 9   A. Bray, 2029 Century Park East, 33rd Floor, Los Angeles, CA 90067, and (3) the Office of the

10   United States Trustee, 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017 at least fourteen (14)

11   days prior to the date of the hearing on the Applications.

12          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(a),

13   the failure to file and serve a timely objection to the Applications may be deemed by the Court to be

14   consent to the relief requested herein.

15

16   DATED: March 13, 2019                         MILBANK LLP
17                                                   /s/ Gregory A. Bray
                                                   GREGORY A. BRAY
18                                                 MARK SHINDERMAN
                                                   JAMES C. BEHRENS
19
                                                   Counsel for the Official Committee of
20                                                 Unsecured Creditors of Verity Health System of
                                                   California, Inc., et al.
21

22

23

24

25

26

27

28


                                                        3
        Case 2:18-bk-20151-ER                    Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05                                       Desc
                                                   Main Document    Page 4 of 11


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify):   NOTICE OF HEARING REGARDING FIRST
INTERIM APPLICATONS OF MILBANK LLP AND FTI CONSULTING, INC. FOR APPROVAL AND ALLOWANCE OF
COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 13, 2019                Ricky Windom                                                     /s/ Ricky Windom
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
    Case 2:18-bk-20151-ER    Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05          Desc
                               Main Document    Page 5 of 11


                                        SERVICE LIST
                                          (Via NEF)

   Robert N Amkraut ramkraut@foxrothschild.com
   Kyra E Andrassy kandrassy@swelawfirm.com,
    csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Simon Aron saron@wrslawyers.com
   Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
   Allison R Axenrod allison@claimsrecoveryllc.com
   Keith Patrick Banner kbanner@greenbergglusker.com,
    sharper@greenbergglusker.com;calendar@greenbergglusker.com
   Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
   James Cornell Behrens jbehrens@milbank.com,
    gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrewste
    r@milbank.com;JWeber@milbank.com
   Ron Bender rb@lnbyb.com
   Bruce Bennett bbennett@jonesday.com
   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
   Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
   Steven M Berman sberman@slk-law.com
   Alicia K Berry Alicia.Berry@doj.ca.gov
   Stephen F Biegenzahn efile@sfblaw.com
   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
   Dustin P Branch branchd@ballardspahr.com,
    carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
   Michael D Breslauer mbreslauer@swsslaw.com,
    wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
   Chane Buck cbuck@jonesday.com
   Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
   Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
   Shirley Cho scho@pszjlaw.com
   Jacquelyn H Choi jchoi@swesq.com
   Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
   Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
   David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
   Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
   Brian L Davidoff bdavidoff@greenbergglusker.com,
    calendar@greenbergglusker.com;jking@greenbergglusker.com
   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
   Anthony Dutra adutra@hansonbridgett.com
   Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
   Andy J Epstein taxcpaesq@gmail.com
   Christine R Etheridge christine.etheridge@ikonfin.com
   M Douglas Flahaut flahaut.douglas@arentfox.com
   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
   Joseph D Frank jfrank@fgllp.com,
    mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
   William B Freeman william.freeman@kattenlaw.com,
    nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
   Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
    Case 2:18-bk-20151-ER      Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05              Desc
                                 Main Document    Page 6 of 11


   Paul R. Glassman pglassman@sycr.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Anna Gumport agumport@sidley.com
   Mary H Haas maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
   James A Hayes jhayes@jamesahayesaplc.com
   Michael S Held mheld@jw.com
   Lawrence J Hilton lhilton@onellp.com,
    lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com
   Robert M Hirsh Robert.Hirsh@arentfox.com
   Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
   Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
   Marsha A Houston mhouston@reedsmith.com
   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
   John Mark Jennings johnmark.jennings@kutakrock.com
   Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
   Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
   Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
   Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
   Steven J Kahn skahn@pszyjw.com
   Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
   Jane Kim jkim@kellerbenvenutti.com
   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   Gary E Klausner gek@lnbyb.com
   Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
   Jeffrey C Krause jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com
   Darryl S Laddin bkrfilings@agg.com
   Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
   Richard A Lapping richard@lappinglegal.com
   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
   David E Lemke david.lemke@wallerlaw.com,
    chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
   Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
   Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
   Samuel R Maizel samuel.maizel@dentons.com,
    alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@
    dentons.com;joan.mack@dentons.com
   Alvin Mar alvin.mar@usdoj.gov
   Craig G Margulies Craig@MarguliesFaithlaw.com,
    Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com
   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
   John A Moe john.moe@dentons.com,
    glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
   Monserrat Morales mmorales@marguliesfaithlaw.com,
    Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
   Kevin H Morse kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com
   Marianne S Mortimer mmortimer@sycr.com, tingman@sycr.com
   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
   Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
   Sheila Gropper Nelson shedoesbklaw@aol.com
    Case 2:18-bk-20151-ER       Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05               Desc
                                  Main Document    Page 7 of 11


   Mark A Neubauer mneubauer@carltonfields.com,
    mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.
    com;ecfla@carltonfields.com
   Nancy Newman nnewman@hansonbridgett.com,
    ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
   Bryan L Ngo bngo@fortislaw.com,
    BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com
   Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
   Abigail V O'Brient avobrient@mintz.com,
    docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@mintz.com
   John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
   Keith C Owens kowens@venable.com, khoang@venable.com
   Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
   Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
   Mark D Plevin mplevin@crowell.com, cromo@crowell.com
   David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
    inc.com;aguisinger@wedgewood-inc.com
   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
   David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
   Christopher E Prince cprince@lesnickprince.com,
    jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
   Lori L Purkey bareham@purkeyandassociates.com
   William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
   Jason M Reed Jason.Reed@Maslon.com
   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
   J. Alexandra Rhim arhim@hrhlaw.com
   Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   Lesley A Riis lriis@dpmclaw.com
   Debra Riley driley@allenmatkins.com
   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
   Julie H Rome-Banks julie@bindermalter.com
   Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
   Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
   Nathan A Schultz nschultz@foxrothschild.com
   William Schumacher wschumacher@jonesday.com
   Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
   Seth B Shapiro seth.shapiro@usdoj.gov
   Joseph Shickich jshickich@riddellwilliams.com
   Rosa A Shirley rshirley@nelsonhardiman.com,
    ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardima
    n.com
   Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
   Michael St James ecf@stjames-law.com
   Andrew Still astill@swlaw.com, kcollins@swlaw.com
   Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
   Sabrina L Streusand Streusand@slollp.com
   Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
   Gary F Torrell gft@vrmlaw.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
   Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
    Case 2:18-bk-20151-ER      Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05             Desc
                                 Main Document    Page 8 of 11


   Kenneth K Wang kenneth.wang@doj.ca.gov,
    Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
   Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
   Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
   Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
   Michael S Winsten mike@winsten.com
   Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
   Neal L Wolf nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
   Hatty K Yip hatty.yip@usdoj.gov
   Andrew J Ziaja aziaja@leonardcarder.com,
    sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
   Rose Zimmerman rzimmerman@dalycity.org
      Case 2:18-bk-20151-ER           Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05   Desc
                                        Main Document    Page 9 of 11


                                                SERVICE LIST
                                              (Via First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017

Attorney General of California
Xavier Becerra
California Department of Justice
1300 "I" Street
Sacramento, CA 95814

U.S. Dept. of Health & Human Services
Angela M. Belgrove, Esq.
90 7th Street, Suite 4‐500
San Francisco, CA 94103‐6705

United States Department of Justice
Ben Franklin Station
PO Box 683
Washington DC 20044

United States Attorney’s Office
Federal Building, Room 7516
300 North Los Angeles Street
Los Angeles, CA 90012

Office of the United States Trustee
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017
      Case 2:18-bk-20151-ER         Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05   Desc
                                     Main Document    Page 10 of 11


                                                SERVICE LIST
                                             (Via Personal Delivery)


The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case 2:18-bk-20151-ER          Doc 1798 Filed 03/13/19 Entered 03/13/19 17:02:05   Desc
                                      Main Document    Page 11 of 11


                                                 SERVICE LIST
                                                   (Via Email)

Attorneys for Chapter 11 Debtors and Debtors in Possession
Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com

Attorneys for the Office of the United States Trustee
Hatty K. Yip – hatty.yip@usdoj.gov
